
	
		II
		112th CONGRESS
		2d Session
		S. 3347
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require reports on countries with which the United
		  States negotiates trade agreements, to establish terms for future trade
		  agreements, and to enhance the promotion of exports of United States goods and
		  services, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the 21st Century Trade Agreements
			 and Market Access Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Report by the President on foreign countries with which
				the United States conducts trade negotiations.
					Sec. 4. Market access assessment by the United States
				International Trade Commission of foreign countries with which the United
				States conducts trade negotiations.
					Sec. 5. Report by United States Trade Representative on market
				access commitments under trade agreements.
					Sec. 6. Sense of Congress on improving process for United
				States trade negotiations.
					Sec. 7. Inclusion of certain provisions in trade
				agreements.
					Sec. 8. Improved coordination of export promotion activities of
				Federal agencies by the Trade Promotion Coordinating Committee.
					Sec. 9. Effective deployment of resources of the United States
				and Foreign Commercial Service.
					Sec. 10. Strengthened commercial diplomacy to increase United
				States exports.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives.
			(2)Core labor
			 rightsThe term core labor rights means the core
			 labor rights as stated in the International Labour Organization conventions
			 dealing with—
				(A)freedom of
			 association and the effective recognition of the right to collective
			 bargaining;
				(B)the elimination
			 of all forms of forced or compulsory labor;
				(C)the effective
			 abolition of child labor; and
				(D)the elimination
			 of discrimination with respect to employment and occupation.
				(3)Multilateral
			 environmental agreementThe term multilateral environmental
			 agreement means any international agreement or provision thereof to
			 which the United States is a party and that is intended to protect, or has the
			 effect of protecting, the environment or human health.
			(4)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			(5)TRIPS
			 AgreementThe term TRIPS Agreement means the
			 Agreement on Trade-Related Aspects of Intellectual Property Rights described in
			 section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(5)).
			3.Report by the
			 President on foreign countries with which the United States conducts trade
			 negotiations
			(a)In
			 generalNot later than 45
			 days before the President initiates negotiations for a trade agreement with a
			 foreign country, the President shall submit to the appropriate congressional
			 committees and make available to the public a report on the foreign country
			 that includes—
				(1)an assessment of
			 whether the foreign country—
					(A)has a democratic
			 form of government;
					(B)has adopted into
			 domestic law and regulations the core labor rights and effectively enforces
			 those rights as reflected in reports of the Committee of Experts on the
			 Application of Conventions and Recommendations, the Conference Committee on the
			 Application of Standards, and the Committee on Freedom of Association of the
			 International Labour Organization;
					(C)respects
			 fundamental human rights, as reflected in the annual Country Reports on Human
			 Rights Practices of the Department of State;
					(D)is designated as
			 a country of particular concern with respect to religious freedom under section
			 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)(1));
					(E)is on a list
			 described in subparagraph (B) or (C) of section 110(b)(1) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) (commonly known as tier 2
			 or tier 3 of the Trafficking in Persons List of the Department of
			 State);
					(F)complies with the
			 multilateral environmental agreements to which the foreign country is a
			 party;
					(G)has in force
			 adequate environmental laws and regulations, has devoted sufficient resources
			 to implementing such laws and regulations, and has an adequate record of
			 enforcement of such law and regulations;
					(H)enforces the
			 rights and flexibilities provided under the TRIPS Agreement; and
					(I)provides for
			 government transparency, due process of law, and respect for international
			 agreements;
					(2)an assessment of
			 whether the government of the foreign country or persons in the foreign country
			 transfer sensitive technology or products or provide services to other
			 countries or persons in a manner that poses a threat to the national security
			 of the United States; and
				(3)a certification
			 by the President that, in the 10-year period preceding the submission of the
			 report, the government of the foreign country has not intervened in or engaged
			 in the manipulation of the rate of exchange between the currency of the foreign
			 country and the United States dollar in a manner that helps the foreign country
			 gain an unfair competitive advantage.
				(b)Report on
			 ongoing negotiationsNot later than 30 days after the date of the
			 enactment of this Act, the President shall submit to the appropriate
			 congressional committees and make available to the public a report on each
			 foreign country with which negotiations for a trade agreement are ongoing on
			 such date of enactment that includes the matters required to be included in the
			 report under subsection (a) with respect to that foreign country.
			(c)Form of
			 reportEach report required under subsection (a) or (b) shall be
			 submitted in unclassified form, but may contain a classified annex if
			 necessary.
			4.Market access
			 assessment by the United States International Trade Commission of foreign
			 countries with which the United States conducts trade negotiations
			(a)In
			 generalNot later than 45 days before the President initiates
			 negotiations for a trade agreement with a foreign country under which the duty
			 on any product imported into the United States from the foreign country will be
			 modified, the United States International Trade Commission (in this section
			 referred to as the Commission) shall submit to the United States
			 Trade Representative, the Secretary of Commerce, the appropriate congressional
			 committees, and make available to the public, a report on opportunities and
			 challenges relating to market access arising from the trade agreement that
			 includes—
				(1)an identification
			 and assessment of the tariff and nontariff barriers, policies, and practices of
			 the government of the foreign country with respect to United States exports to
			 the foreign country of any product identified by producers in the United States
			 as having the same physical characteristics and uses as the product for which
			 the duty will be modified;
				(2)an assessment of
			 the expected opportunities for exports of that product from the United States
			 to the foreign country if the tariff and nontariff barriers, policies, and
			 practices identified under paragraph (1) are eliminated; and
				(3)an estimate of
			 the per capita and median income of the foreign country and the population of
			 the foreign country.
				(b)Report on
			 ongoing negotiationsNot later than 30 days after the date of the
			 enactment of this Act, the Commission shall submit to the United States Trade
			 Representative, the Secretary of Commerce, the appropriate congressional
			 committees, and make available to the public, a report on each foreign country
			 with which negotiations for a trade agreement are ongoing on such date of
			 enactment that includes the matters required to be included in the report under
			 subsection (a) with respect to that foreign country.
			(c)ConsultationsIn
			 developing each report required by subsection (a) or (b) with respect to a
			 product for which a duty will be modified pursuant to a trade agreement, the
			 Commission shall, as appropriate, consult with and seek to obtain relevant
			 documentation from producers in the United States of—
				(1)products with the
			 same physical characteristics and uses as the product for which the duty will
			 be modified; and
				(2)components for
			 products described in paragraph (1).
				5.Report by United
			 States Trade Representative on market access commitments under trade
			 agreementsNot later than 75
			 days after the date on a trade agreement enters into force with respect to the
			 United States, and March 15 of each year thereafter, the United States Trade
			 Representative shall submit to the appropriate congressional committees and
			 make available to the public a report that, with respect to each foreign
			 country that is a party to the trade agreement—
			(1)describes the
			 market access commitments made by the foreign country under the trade
			 agreement;
			(2)identifies from
			 among those commitments—
				(A)any commitments
			 that are undermined by discriminatory measures imposed by the government of the
			 foreign country;
				(B)the commitments
			 likely to have the most significant potential to increase United States
			 economic growth;
				(C)any commitments
			 that have the potential to have a negative impact on the maintenance and
			 creation of jobs, decent wages, and productive capacity in the United States;
			 and
				(D)the commitments
			 that have the potential to most increase the enforcement of core labor rights
			 in the foreign country;
				(3)describes the
			 actions taken by the government of the foreign country to comply with the
			 commitments described in paragraph (1);
			(4)identifies any
			 commitments described in paragraph (1) that the government of the foreign
			 country is not implementing or making progress toward implementing in a timely
			 or effective manner; and
			(5)describes any
			 actions taken by the Trade Representative to obtain the full compliance of the
			 government of the foreign country with each commitment described in paragraph
			 (4).
			6.Sense of
			 Congress on improving process for United States trade
			 negotiationsIt is the sense
			 of Congress that if Congress considers legislation to provide for expedited
			 procedures for the consideration of bills to implement trade agreements, that
			 legislation should include—
			(1)criteria for the
			 President to use—
				(A)in determining
			 whether a foreign country with which the United States is negotiating a trade
			 agreement—
					(i)will be able to
			 meet its obligations under the trade agreement; and
					(ii)provides, or
			 will provide, opportunities for exports from the United States that country of
			 products that have the same physical characteristics and uses as products
			 imported into the United States from the country for which the duty will be
			 modified under the trade agreement;
					(B)in making the
			 assessments and certifications required by sections 3 and 4;
				(2)a process by
			 which the appropriate congressional committees review and verify the
			 determinations of the President described in paragraph (1);
			(3)requirements for
			 consultation with Congress during trade negotiations that require more frequent
			 consultations than required by the Bipartisan Trade Promotion Authority Act of
			 2002 (19 U.S.C. 3801 et seq.), including a process for consultation with any
			 committee of Congress with jurisdiction over any area covered by the
			 negotiations;
			(4)binding
			 negotiating objectives and requirements outlining what must and must not be
			 included in a trade agreement, including the provisions described in section
			 7;
			(5)a requirement
			 that the President submit to the appropriate congressional committees, at the
			 time the President seeks the approval of Congress to enter into a trade
			 agreement, an assessment of each negotiating objective and requirement
			 described in paragraph (4) and whether or not the President has met that
			 objective or requirement;
			(6)a process—
				(A)by which a State
			 may give informed consent to be bound by nontariff provisions in a trade
			 agreement that relate to investment, the service sector, and procurement;
			 and
				(B)that prevents a
			 State from being bound by the provisions described in subparagraph (A) if the
			 State has not consented; and
				(7)a requirement
			 that a trade agreement be approved by a majority vote in both Houses of
			 Congress before the President may sign the agreement.
			7.Inclusion of
			 certain provisions in trade agreements
			(a)In
			 generalNotwithstanding section 151 of the Trade Act of 1974 (19
			 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and a foreign country that is introduced in
			 Congress after the date of the enactment of this Act shall be subject to a
			 point of order pursuant to subsection (c) unless the trade agreement meets the
			 requirements described in subsection (b).
			(b)RequirementsEach
			 trade agreement between the United States and a foreign country with respect to
			 which an implementing bill is introduced on or after the date of the enactment
			 of this Act shall meet the following requirements:
				(1)Labor
			 standardsThe labor provisions of the agreement shall—
					(A)be included in
			 the core text of the agreement;
					(B)require each
			 country that is a party to the agreement—
						(i)to
			 adopt and maintain laws and regulations (including laws applicable to any
			 designated zone in the country) that establish core labor rights; and
						(ii)to
			 effectively enforce laws relating to core labor rights and laws relating to
			 acceptable conditions of work (including laws relating to minimum wages, hours
			 of work, and occupational safety and health);
						(C)prohibit a
			 country that is a party to the agreement from waiving or otherwise derogating
			 from, or offering to waive or otherwise derogate from, the country's laws and
			 regulations relating to the core labor rights and acceptable conditions of work
			 described in subparagraph (B);
					(D)provide that
			 failures to meet the labor requirements of the agreement, regardless of the
			 effect of such failures on trade, shall be subject to the dispute resolution
			 and enforcement mechanisms and penalties of the agreement;
					(E)provide that
			 enforcement mechanisms and penalties for failures described in subparagraph (D)
			 are included in the core text of the agreement and are at least as effective as
			 the mechanisms and penalties that apply to the commercial provisions of the
			 agreement;
					(F)strengthen the
			 capacity of each country that is a party to the agreement to promote, protect,
			 and enforce core labor rights;
					(G)require each
			 country that is a party to the agreement—
						(i)to
			 have a national contact point for every labor complaint; and
						(ii)to
			 produce a report that addresses all the issues raised in each such complaint
			 and includes recommendations on all confirmed allegations, including specific
			 recommendations for employers directly or indirectly implicated in the
			 complaint; and
						(H)require
			 that—
						(i)there is a full
			 and expeditious remediation of all labor complaints; and
						(ii)the remediation
			 plan is satisfactory to all parties and conforms to the findings and
			 recommendations of the national contact point described in subparagraph
			 (G).
						(2)Environmental
			 and public safety standardsThe environmental provisions of the
			 agreement shall—
					(A)be included in
			 the text of the agreement;
					(B)prohibit each
			 country that is a party to the agreement from weakening, eliminating, or
			 failing to enforce domestic environmental or other public safety standards to
			 promote trade or attract investment;
					(C)require each such
			 country to implement and enforce fully and effectively the country's
			 obligations under multilateral environmental agreements and provide for the
			 enforcement of such obligations under the agreement;
					(D)prohibit the
			 trade of products that are illegally harvested or extracted and the trade of
			 goods derived from illegally harvested or extracted natural resources,
			 including timber and timber products, fish, wildlife, and associated products,
			 mineral resources, or other environmentally sensitive goods;
					(E)provide that the
			 failure to meet the environmental standards required by the agreement be
			 subject to dispute resolution and enforcement mechanisms and penalties that are
			 at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the agreement; and
					(F)allow each
			 country that is a party to the agreement to adopt and implement environmental,
			 health, and safety standards, recognizing the legitimate right of governments
			 to protect the environment and public health and safety.
					(3)Food and
			 product health and safety standardsIf the agreement contains
			 provisions relating to health and safety standards or labeling requirements for
			 food and other products, the agreement shall—
					(A)establish that
			 food, feed, food ingredients, and other products relating to food may be
			 imported into the United States from a country that is a party to the agreement
			 only if such food and related products meet or exceed United States laws and
			 regulations with respect to food safety, pesticides, inspections, packaging,
			 and labeling;
					(B)establish that
			 nonfood products may be imported into the United States from a country that is
			 a party to the agreement only if such products meet or exceed United States
			 laws and regulations with respect to health and safety, inspection, packaging,
			 and labeling;
					(C)authorize the
			 Commissioner of Food and Drugs (in this section referred to as the
			 Commissioner) and the Consumer Product Safety Commission (in
			 this section referred to as the Commission) to assess the
			 regulatory system of each country that is a party to the agreement to determine
			 whether the regulatory system of that country provides the same or better
			 protection of health and safety for food and other products as provided under
			 the regulatory system of the United States;
					(D)if the
			 Commissioner or the Commission determines that the regulatory system of a
			 country does not provide the same or better protection of health and safety for
			 food and other products as provided under the regulatory system of the United
			 States, provide that the President may temporarily suspend the importation into
			 the United States of food and other products from that country;
					(E)provide a process
			 for inspecting and approving facilities in countries to ensure that those
			 facilities meet the requirements under United States laws and regulations with
			 respect to health and safety in order to allow products from approved
			 facilities to be imported into the United States; and
					(F)if harmonization
			 of food or product health or safety laws and regulations is necessary to
			 facilitate trade, provide that such harmonization shall be based on standards
			 that are no less stringent than United States laws and regulations.
					(4)Services
			 provisionsIf the agreement contains provisions relating to
			 services, such provisions shall—
					(A)preserve the
			 right of Federal, State, and local governments to maintain essential public
			 services and to regulate, for the benefit of the public, services provided to
			 consumers;
					(B)(i)provide that a service
			 is not subject to the agreement unless a country that is a party to the
			 agreement establishes a positive list of each service sector that will be
			 subject to the obligations of the country under the agreement; and
						(ii)apply the agreement only to the
			 service sectors that are on the list described in clause (i);
						(C)establish a
			 general exception to the market access obligations contained in the agreement
			 by allowing a country that is a party to the agreement to maintain or establish
			 a ban on services that the country considers harmful to public health or
			 safety, the environment, or public morals if the ban is applied to both
			 domestic and foreign services and service providers;
					(D)require service
			 providers in a country that is a party to the agreement that provide services
			 through a commercial presence in the United States to consumers in the United
			 States to comply with applicable United States environmental, land use, safety,
			 privacy, transparency, professional qualification, and consumer access laws and
			 regulations;
					(E)require that
			 services provided to consumers in the United States that would be subject to
			 privacy laws and regulations in the United States may be provided only by
			 service providers in other countries if those countries have privacy
			 protections and protections regarding confidential information that are equal
			 to or exceed the protections provided by United States privacy laws and
			 regulations;
					(F)provide that
			 privatization of public services in any country that is a party to the
			 agreement or the deregulation of a service is not required, including services
			 relating to national security, social security, health, public safety,
			 education, water, sanitation, other utilities, ports, or transportation;
			 and
					(G)provide that
			 local governments are not subject to the service sector obligations under the
			 agreement.
					(5)Investment
			 provisionsIf the agreement contains provisions relating to
			 investment, such provisions shall—
					(A)preserve the
			 ability of each country that is a party to the agreement to regulate foreign
			 investment in a manner consistent with the needs and priorities of the
			 country;
					(B)preserve the
			 ability of each country to place prudential restrictions on speculative
			 capital, including through the use of capital controls, to promote financial
			 stability;
					(C)ensure that
			 foreign investors operating in the United States are not afforded greater
			 procedural or substantive rights under the trade agreement than those afforded
			 to domestic investors under the Constitution and laws of the United
			 States;
					(D)ensure that the
			 adoption or application by any government of a nondiscriminatory measure
			 intended to serve a public purpose is not prohibited by the agreement and is
			 not a violation of the agreement;
					(E)provide that the
			 term investment means only a commitment of capital or the
			 acquisition of real property as understood under the laws of the country that
			 is a party to the agreement and excludes the assumption of risk or expectation
			 of gain or profit;
					(F)provide that the
			 term investor means only a person who makes a commitment or an
			 acquisition described in subparagraph (E);
					(G)limit protections
			 against expropriations to direct expropriation of real property and provide
			 that direct expropriation means government action that does not
			 merely diminish the value of real property but destroys all value of the real
			 property permanently; and
					(H)define the
			 standard of minimum treatment to provide that foreign investors do not have
			 greater legal rights than United States citizens possess under the due process
			 clause of section 1 of the 14th Amendment to the Constitution of the United
			 States.
					(6)Procurement
			 standardsIf the agreement contains government procurement
			 provisions, such provisions shall—
					(A)provide that an
			 industry sector, goods, and services are not subject to the agreement unless a
			 country that is a party to the agreement establishes a positive list of
			 industry sectors, goods, and services that will be subject to the obligations
			 of the country under the agreement;
					(B)with respect to
			 the United States—
						(i)apply only to a
			 State that specifically agrees to the agreement and only to the industry
			 sectors, goods, and services specifically identified by the State government;
			 and
						(ii)not apply to
			 local governments; and
						(C)include only
			 technical specifications for goods or services, or supplier qualifications or
			 other conditions for receiving government contracts, that do not
			 undermine—
						(i)prevailing wage
			 policies;
						(ii)recycled content
			 policies;
						(iii)sustainable
			 harvest policies;
						(iv)renewable energy
			 policies;
						(v)human rights;
			 or
						(vi)project labor
			 agreements.
						(7)Intellectual
			 property requirementsIf the agreement contains provisions
			 related to the protection of intellectual property rights, such provisions
			 shall—
					(A)promote adequate
			 and effective protection of intellectual property rights;
					(B)include only
			 terms relating to patents that do not, overtly or in application, limit the
			 flexibilities and rights established in the Declaration on the TRIPS Agreement
			 and Public Health, adopted by the World Trade Organization at the Fourth
			 Ministerial Conference at Doha, Qatar, on November 14, 2001, particularly the
			 flexibilities and rights relating to the promotion of access to medicines and
			 the issuance of compulsory licenses on grounds determined by member states;
			 and
					(C)not provide a
			 general obligation for providers of Internet information services to monitor
			 the electronic information transmitted or stored by those providers.
					(8)Agricultural
			 standardsIf the agreement contains provisions relating to
			 agriculture, such provisions shall—
					(A)protect the right
			 of each country that is a party to the agreement to establish policies with
			 respect to food and agriculture that allow for inventory management and
			 strategic food and renewable energy reserves, if such policies do not
			 contribute to or allow the dumping of agricultural commodities in world markets
			 at prices lower than the cost of production;
					(B)protect the right
			 of each country that is a party to the agreement to prevent dumping of
			 agricultural commodities at below world market prices through border
			 regulations or other mechanisms and policies;
					(C)ensure adequate
			 and affordable supplies of safe food for consumers;
					(D)protect the right
			 of each country that is a party to the agreement to encourage land and water
			 conservation through the use of best practices with respect to the management
			 and production of agricultural commodities; and
					(E)ensure fair
			 treatment of farm laborers in each such country.
					(9)Trade remedies
			 and safeguardsIf the agreement contains trade remedy provisions,
			 such provisions shall—
					(A)preserve fully
			 the ability of the United States to enforce the trade laws of the United
			 States, including antidumping and countervailing duty laws and safeguard
			 laws;
					(B)ensure the
			 continued effectiveness of domestic and international prohibitions on unfair
			 trade, especially prohibitions on dumping and subsidies, and domestic and
			 international safeguard provisions;
					(C)establish
			 mechanisms to address and remedy market distortions that lead to dumping and
			 subsidization, including overcapacity, cartelization, and market-access
			 barriers, by imposing strong sanctions against subsidies, including applying
			 countervailing duty laws in cases in which exporters receive tax rebates for
			 indirect taxes upon exportation;
					(D)allow the United
			 States to maintain adequate safeguards to ensure that surges of imported goods
			 do not result in economic burdens on workers, firms, or farmers in the United
			 States, including providing that such safeguards go into effect automatically
			 based on certain criteria;
					(E)establish
			 mechanisms by which countries that are parties to the agreement may assess the
			 trade consequences of significant currency movements and determine whether the
			 currency of a country that is a party to the agreement is deliberately
			 misaligned to gain a competitive advantage in international trade; and
					(F)establish
			 safeguard remedies that apply automatically to offset substantial and sustained
			 currency movements in cases in which the currency of such a country is
			 deliberately misaligned.
					(10)State-owned
			 enterprisesIf the agreement contains provisions relating to
			 state-owned enterprises, such provisions shall—
					(A)require each
			 state-owned enterprise to act solely in a manner consistent with commercial
			 considerations in all of its investments, operations, and other activities in
			 the territory of another country that is a party to the agreement;
					(B)require each
			 country that is a party to the agreement to refrain from providing to any of
			 its state-owned enterprises subsidies, or other benefits not generally
			 available on commercial terms, that provide an advantage to the enterprise or
			 its operations with respect to any investment, operation, or other activity in
			 the territory of another country that is a party to the agreement;
					(C)not restrict
			 temporary measures taken by a country that is a party to the agreement that the
			 country determines are necessary to safeguard an essential economic or security
			 interest of that country; and
					(D)require each
			 country that is a party to the agreement to make public an annual report with
			 respect to each state-owned enterprise that invests in or conducts operations
			 or other activities in the territory of another country that is a party to the
			 agreement that—
						(i)describes in
			 detail the governing structure of the enterprise;
						(ii)identifies the
			 share of the interests in the capital structure of the enterprise held by the
			 government of the country;
						(iii)identifies the
			 members of the board of directors of the enterprise; and
						(iv)identifies the
			 annual revenue and total assets of the enterprise.
						(11)Dispute
			 resolution and enforcement provisionsIf the agreement contains
			 provisions relating to dispute resolution, such provisions shall—
					(A)incorporate the
			 due process protections of the Constitution of the United States, as well as
			 provisions relating to access to documents, open hearings, transparency, and
			 fair and impartial tribunals;
					(B)require that any
			 dispute settlement panel, including an appellate panel, dealing with
			 intellectual property rights or environmental, health, labor, and other public
			 law issues include panelists with expertise in the issues that are the subject
			 of the dispute; and
					(C)provide that
			 dispute resolution proceedings are open to the public and provide timely public
			 access to information regarding enforcement, disputes, and ongoing negotiations
			 relating to disputes.
					(12)Technical
			 assistanceIf the agreement contains technical assistance
			 provisions, such provisions shall—
					(A)be designed to
			 raise standards in developing countries by providing assistance in a manner
			 that ensures diversity of development;
					(B)be designed to
			 empower civil society and democratic governments to create sustainable, vibrant
			 economies and respect basic rights; and
					(C)not supplant
			 economic assistance or promote the exportation of goods produced with the
			 exploitation of labor or methods that involve the unsustainable use of natural
			 resources.
					(13)Exceptions for
			 national security and other reasonsEach agreement shall—
					(A)include an
			 essential security exception to the provisions of the agreement that permits a
			 country that is a party to the agreement to apply measures that the country
			 considers necessary for the maintenance or restoration of international peace
			 or security or the protection of its essential security interests; and
					(B)include a
			 provision that gives priority to the implementation of bilateral or
			 multilateral agreements relating to public health, human and labor rights, the
			 environment, or other public interest goals in the event of any inconsistency
			 between the trade agreement and such bilateral or multilateral
			 agreement.
					(14)FederalismThe
			 trade agreement may require a State government in the United States to comply
			 with procurement, investment, or services provisions contained in the trade
			 agreement only if the State government has been consulted in full and has given
			 explicit consent to be bound by such provisions.
				(c)Point of order
			 in SenateThe Senate shall cease consideration of a bill to
			 implement a trade agreement introduced on or after the date of the enactment of
			 this Act if—
				(1)a point of order
			 is made by any Senator against the bill based on the noncompliance of the trade
			 agreement with the requirements of subsection (b); and
				(2)the point of
			 order is sustained by the Presiding Officer.
				(d)Waivers and
			 appeals
				(1)WaiversBefore
			 the Presiding Officer rules on a point of order described in subsection (c),
			 any Senator may move to waive the point of order and the motion to waive shall
			 not be subject to amendment. A point of order described in subsection (c) is
			 waived only by the affirmative vote of 60 Members of the Senate, duly chosen
			 and sworn.
				(2)AppealsAfter
			 the Presiding Officer rules on a point of order described in subsection (c),
			 any Senator may appeal the ruling of the Presiding Officer on the point of
			 order as it applies to some or all of the provisions on which the Presiding
			 Officer ruled. A ruling of the Presiding Officer on a point of order described
			 in subsection (c) is sustained unless 60 Members of the Senate, duly chosen and
			 sworn, vote not to sustain the ruling.
				(3)DebateDebate
			 on the motion to waive under paragraph (1) or on an appeal of the ruling of the
			 Presiding Officer under paragraph (2) shall be limited to 1 hour. The time
			 shall be equally divided between, and controlled by, the majority leader and
			 the minority leader of the Senate, or their designees.
				8.Improved
			 coordination of export promotion activities of Federal agencies by the Trade
			 Promotion Coordinating Committee
			(a)Duties of
			 TPCCSection 2312(b) of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727(b)) is amended—
				(1)in paragraph (5),
			 by striking ; and and inserting , including a
			 recommendation for the unified Federal trade promotion budget required by
			 subsection (c)(4);;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting
			 after paragraph (5) the following:
					
						(6)in conducting
				assessments under paragraph (5), review the proposed budget for a fiscal year
				of each agency with responsibility for export promotion or export financing
				activities before the agency submits that budget to the Office of Management
				and Budget and the President for inclusion in the budget of the President for
				that fiscal year to be submitted to Congress under section 1105(a) of title 31,
				United States Code;
				and
						.
				(b)Strategic
			 planSection 2312(c) of the Export Enhancement Act of 1988 (15
			 U.S.C. 4727(c)) is amended—
				(1)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (4), (6), (7), and (8),
			 respectively;
				(2)in paragraph (2),
			 by inserting after coordination of such activities the
			 following: , based on consultations with, and recommendations from, a
			 representative number of United States exporters and other types of
			 export-related businesses;
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)identify
				countries with which the United States could negotiate trade agreements to
				increase United States exports;
						;
				
				(4)by inserting
			 after paragraph (4), as redesignated, the following:
					
						(5)identify areas in
				which the TPCC can maximize existing partnerships with agencies by granting the
				TPCC the ability to partner with a partner of an agency that is a member of the
				TPCC without requiring an additional memorandum of understanding between the
				TPCC and that
				partner;
						;
				(5)in paragraph (7),
			 as redesignated, by striking ; and and inserting a
			 semicolon;
				(6)in paragraph (8),
			 as redesignated, by striking the period and inserting a semicolon; and
				(7)by adding at the
			 end the following:
					
						(9)review and
				propose means to improve educational outreach to small- and medium-sized
				businesses with respect to the resources available through the TPCC and
				agencies that are members of the TPCC, including by consulting with, and
				considering recommendations from, United States exporters and the Small
				Business Administration with respect to improving outreach by the TPCC;
				and
						(10)clearly describe
				the role of each agency that is a member of the TPCC and the responsibility of
				each such agency for export promotion and export
				financing.
						.
				(c)Export.gov;
			 regulationsSection 2312 of the Export Enhancement Act of 1988
			 (15 U.S.C. 4727) is amended by adding at the end the following:
				
					(g)Information
				available on Export.govThe TPCC shall coordinate with the
				agencies that are members of the TPCC to publish information relevant to export
				promotion and export financing on Export.gov (or a successor website),
				including—
						(1)the information
				described in subsection (c)(10); and
						(2)detailed
				information on ongoing and anticipated trade missions, trade fairs, and related
				Federal and State export promotion and export financing activities.
						(h)Executive order
				and regulationsNot later than 18 months after the date of the
				enactment of the 21st Century Trade
				Agreements and Market Access Act, the President shall issue an
				executive order and such regulations as are necessary to provide the
				chairperson of the TPCC with the authority to ensure that the TPCC carries out
				each of its duties under subsection (b) and develops and implements the
				strategic plan under subsection
				(c).
					.
			9.Effective
			 deployment of resources of the United States and Foreign Commercial
			 ServiceSection 2301(c)(4) of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4721(c)(4)) is amended—
			(1)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G),
			 respectively;
			(2)by striking
			 (4) Foreign
			 offices.—(A) The Secretary may and inserting the
			 following:
				
					(4)Foreign
				offices(A)(i)The Secretary shall
				conduct a global assessment of overseas markets to identify the markets with
				the greatest potential for increasing United States exports and redeploy
				Commercial Service personnel and other resources on the basis of the global
				assessment.
							(ii)The assessment conducted under clause
				(i) shall take into consideration recommendations from a representative number
				of United States exporters.
							(iii)Not later than 180 days after the
				date of the enactment of the 21st Century
				Trade Agreements and Market Access Act, the Secretary shall
				submit to Congress a report on the results of the first global assessment
				conducted under clause (i) and a plan for the redeployment of Commercial
				Service personnel and other resources on the basis of the global
				assessment.
							(iv)The Secretary shall conduct a global
				assessment and redeployment described in clause (i) not less frequently than
				once in every 5-year period.
							(B)The Secretary
				may
						;
				and
			(3)in subparagraph
			 (F), as redesignated, by striking is authorized, upon the request of the
			 Secretary, to provide and inserting shall, upon the request of
			 the Secretary, provide.
			10.Strengthened
			 commercial diplomacy to increase United States exports
			(a)Development of
			 planSection 207(c) of the Foreign Service Act of 1980 (22 U.S.C.
			 3927(c)) is amended—
				(1)by inserting
			 (1) after (c); and
				(2)by adding at the
			 end the following:
					
						(2)(A)Each chief of mission
				to a foreign country shall develop a plan for effective diplomacy to remove or
				reduce obstacles to exports of United States goods and services, in
				consultation with—
								(i)the ambassador of the United States to
				the country;
								(ii)the Assistant Secretary of Commerce
				and Director General of the Commercial Service (established by section
				2301(a)(2) of the Export Enhancement Act of 1988 (15 U.S.C.
				4721(a)(2)));
								(iii)the heads of other Federal agencies
				with export promotion programs, acting through the Trade Promotion Coordinating
				Committee (established by section 2312 of the Export Enhancement Act of 1988
				(15 U.S.C. 4727)); and
								(iv)the trade advisory committees
				authorized by paragraphs (1) and (2) of section 135(c) of the Trade Act of 1974
				(19 U.S.C. 2155(c)), if those committees request consultation.
								(B)The chief of mission shall submit the
				plan required by subparagraph (A) to the Secretary for review by the Secretary
				before implementing the
				plan.
							.
				(b)Assessments and
			 promotionsSection 603(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4003(a)) is amended in the second sentence by inserting after
			 disciplinary actions, the following: assessments (with
			 respect to members of the Service with responsibilities relating to economic
			 affairs) of the effectiveness of efforts to promote the exportation of United
			 States goods and services in accordance with plans developed pursuant to
			 section 207(c)(2),.
			(c)Inspector
			 generalSection 209(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 3929(b)) is amended—
				(1)in paragraph (4),
			 by striking ; and and inserting a semicolon;
				(2)by redesignating
			 paragraph (5) as paragraph (6); and
				(3)by inserting
			 after paragraph (4) the following new paragraph:
					
						(5)the effectiveness of diplomacy
				relating to the promotion of exports of United States goods and services;
				and
						.
				
